IN THE SUPREME COURT OF THE STATE OF NEVADA


                      RICKIE LAMONT SLAUGHTER,                                No. 68532
                      Appellant,
                      vs.
                      THE STATE OF NEVADA,
                      Respondent.
                                                                                    FILED
                                                                                     JUL 1 3 2016

                                              ORDER OF AFFIRMANCE
                                  This is a pro se appeal from a district court order denying a
                      postconviction petition for a writ of habeas corpus. Eighth Judicial
                      District Court, Clark County; Douglas W. Herndon, Judge.
                                  Appellant Rickie Lamont Slaughter contends that the district
                      court erred by denying his petition, which included claims of ineffective
                      assistance of counsel. To prove ineffective assistance of counsel, a
                      petitioner must demonstrate that counsel's performance was deficient in
                      that it fell below an objective standard of reasonableness, and resulting
                      prejudice such that there is a reasonable probability that, but for counsel's
                      errors, the outcome of the proceedings would have been different.
                      Strickland v. Washington, 466 U.S. 668, 687-88 (1984); Warden v. Lyons,
                      100 Nev. 430, 432-33, 683 P.2d 504, 505 (1984) (adopting the test in
                      Strickland). Both components of the inquiry must be shown. Strickland,
466 U.S. at 697. We give deference to the court's factual findings if
                      supported by substantial evidence and not clearly erroneous but review
                      the court's application of the law to those facts de novo.   Lader v. Warden,
                      121 Nev. 682, 686, 120 P.3d 1164, 1166 (2005).
                                  In his petition, Slaughter contended that trial counsel was
                      ineffective for failing to (1) elicit testimony from Detective Jesus Prieto,
SUPREME COURT
        OF
     NEVADA


(0) 1947A    7.1171
                                                                                          t g 7 c-,
                  Officer Anthony Bailey, Officer Mark Hoyt, Craig Retke, and Destiny
                  Waddy, (2) adequately cross-examine the State's witnesses, (3) present
                  evidence regarding the timing of a 911 call, (4) discover impeachment
                  evidence regarding Jeff Arbuckle, (5) discover evidence that the State
                  provided witnesses with monetary compensation, and (6) suppress
                  evidence, and for eliciting testimony from Noyan Westbrook.' The district
                  court denied these claims without conducting an evidentiary hearing. We
                  conclude that the district court did not err. Although the district court's
                  reasoning regarding the deficiency component of some of Slaughter's
                  claims erroneously assumed disputed facts to be true, we agree with the
                  district court that an evidentiary hearing was not required under the
                  circumstances, see Hathaway v. State, 119 Nev. 248, 255, 71 .P.3d 503, 508
                  (2003) (recognizing that an evidentiary hearing is warranted where a
                  petitioner's claim is "supported by specific facts not belied by the record,
                  which if true, would entitle him to relief'), and that Slaughter failed to
                  demonstrate prejudice because the evidence against him was
                  overwhelming. Multiple eyewitnesses identified Slaughter at trial and in
                  a photographic lineup as one of the suspects and several identified him as
                  the shooter. Slaughter's girlfriend owned a vehicle which resembled that
                  described by the witnesses, and in it, law enforcement found two firearms


                        'Slaughter claimed that appellate counsel was ineffective for (1)
                  failing to raise a Batson claim and (2) challenge the State's failure to
                  preserve evidence. We conclude that the district court did not err by
                  denying these claims because Slaughter failed to demonstrate that they
                  had a reasonable probability of success on appeal. See Kirksey v. State,
                  112 Nev. 980, 998, 923 P.2d 1102, 1114 (1996) (applying Strickland to
                  appellate counsel).



SUPREME COURT
        OF
     NEVADA
                                                       2
(0) 1947A    e>
                consistent with those used in the crimes and ammunition consistent with
                ballistic evidence recovered from the scene. In addition, the district court
                found that Slaughter was depicted in surveillance footage using a victim's
                stolen ATM card and that he made statements which indicated that he
                was attempting to fabricate an alibi. We give deference to these findings.
                See Lader, 121 Nev. at 686, 120 P.3d at 1166. Thus, even assuming that
                counsel were deficient, Slaughter failed to demonstrate a reasonable
                likelihood of a different result. 2 Accordingly, we
                             ORDER the judgment of the district court AFFIRMED. 3




                                         Cherry



                Douglas                                     Gibbons

                cc: Hon. Douglas W. Herndon. District Judge
                     Rickie Lamont Slaughter
                     Attorney General/Carson City
                     Clark County District Attorney
                     Eighth District Court Clerk


                      2 To the extent appellant requested counsel, we conclude that the
                district court did not abuse its discretion by declining to appoint counsel
                See NRS 34.750(1).

                      3 We  have reviewed all documents that appellant has submitted in
                proper person to the clerk of this court in this matter, and we conclude
                that no relief based upon those submissions is warranted. To the extent
                that appellant has attempted to present claims or facts in those
                submissions which were not previously presented in the proceedings
                below, we have declined to consider them in the first instance.



SUPREME COURT
        OF
     NEVADA
                                                       3
(0) 1947A